Citation Nr: 1814798	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for liver cancer.

2.  Entitlement to service connection for a liver condition other than liver cancer to include hepatic steatosis.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel









INTRODUCTION

The Veteran served on active duty from December 1972 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of an unidentified Department of Veterans Affairs (VA) Regional Office (RO).  Original jurisdiction is currently held by the RO in St. Louis, Missouri.

The Board notes that Adam Neidenberg was previously the Veteran's representative of record, but the Mr. Neidenberg has withdrawn his representation in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a liver condition other than liver cancer to include hepatic steatosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was exposed to contaminants during his service at Camp Lejeune, and he manifested liver cancer to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for liver cancer have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case the Veteran is being granted his full prayer of relief, and, therefore, any failure on VA's part to notify and assist the Veteran is deemed harmless error.

Liver Cancer

The Veteran originally perfected to the Board an appeal of the denial of service connection for entitlement to a hepatic steatosis (a liver disorder) which the Veteran contends was the result of a claim exposure to contaminants during his period of service at Camp Lejeune.  The Veteran's claim was first filed in June 2014.  During the pendency of the appeal, the Veteran was diagnosed with liver cancer in November 2015; which resolved after liver surgery in June 2016.  The Veteran filed a separate claim for service connection for liver cancer due to exposure to contaminants during his period of service at Camp Lejeune which has not been perfected to the Board.  Nevertheless, the Board finds that the Veteran's claim for liver cancer due to exposure to contaminants at Camp Lejeune is within the scope of his original claim for another liver disorder due to exposure to contaminants at Camp Lejeune.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran has a "current" diagnosis of liver cancer, because, even though the liver cancer has resolved, the Veteran manifested liver cancer from November 2015 to June 2016 which was during the pendency of the appeal (from June 10, 2014 to present).  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The liver cancer had manifested to a compensable degree requiring surgery.  38 C.F.R. § 4.114, Diagnostic Code 7343.  Exposure to contaminants during the Veteran's service at Camp Lejeune has been previously conceded.  See March 2017 Rating Decision.  As such, service connection for liver cancer is granted.

ORDER

Service connection for liver cancer is granted.

For the purposes of determining the effective date of the disability rating for liver cancer, the claim for service connection was filed on June 10, 2014.


REMAND

The Veteran contends that he is entitled to service connection for hepatic steatosis which is a liver disorder.  As discussed above the Board found that the scope of this claim includes other liver disorders including liver cancer.  As the Board has granted service connection for liver cancer, this claim has been accordingly re-characterized as entitlement to service connection for a liver condition other than liver cancer to include hepatic steatosis.  

The practice of assigning multiple disability ratings for the same disability under various diagnoses, however, is to be avoided.  38 C.F.R. § 4.14.  Thus as a threshold issue, the Veteran must demonstrate that any other liver condition does not manifest duplicative or overlapping symptomology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  As such, this matter must be remanded for a VA examination in order to determine what is any non-duplicative symptomology the Veteran is manifesting.  Additionally, the Veteran submitted an internet article which the RO determined was not pertinent, because it was not combined with an expert opinion from a medical professional.  As further examination is necessary, the examiner should discuss the significance if any the additional medical literature submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to determine the answers to the following questions:

1a.  Has the Veteran manifested any liver conditions other than cancer from June 10, 2014 to present?  If so what are they and over what periods did they manifest?

1b.  Do any of the conditions listed in the previous question manifest any symptoms that are not duplicated by the Veteran's diagnosed liver cancer?  If so what are they and over what periods did they manifest?

1c.  Do any of the symptoms identified constitute an impairment serious enough to be considered an impairment in earning capacity?  Why or why not?

1d.  If the Veteran has manifested any liver conditions other than cancer; and these conditions manifest symptoms that are not duplicated by the Veteran's liver cancer; and the non-duplicative symptoms are serious enough to be considered an impairment in earning capacity; then is it at least as likely as not (50 percent or more) that a medical nexus exists between any of the identified liver conditions and an in-service incurrence?  Why or why not?

1e.  What significance, if any, internet article submitted by the Veteran (available in VBMS: Receipt Date: 1/12/2016; Web/HTML documents; Subject: online article)?  Why?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


